                      Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 1 of 6




                                                                                                    PAMELA A. KOPLIK
                                                                                                     Phone: (212) 356-2187
                                                                                                       Fax: (212) 356-2019
                                                                                                      pkoplik@law.nyc.gov
                                               THE CITY OF NEW YORK
                                                                                          CARLOS F. UGALDE ALVAREZ
JAMES E. JOHNSON                              LAW DEPARTMENT                                        Phone: (212) 356-2212
Corporation Counsel                               100 CHURCH STREET                                   Fax: (212) 356-2019
                                                  NEW YORK, NY 10007                                 cugalde@law.nyc.gov

                                                                       September 23, 2020

        VIA ECF
        Hon. Ronnie Abrams
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                          Re:    Melendez v. City of N.Y., No. 20 Civ. 5301 (RA)

        Your Honor:

                       On behalf of Defendants in the above-entitled action, we write to inform the Court
        of another legislative update from the New York City Council (the “City Council”) regarding
        New York City Local Law No. 55 of 2020 (the “Guaranty Law”). Today, the City Council
        passed Proposed Introduction No. 2083-A, a copy of which is annexed hereto. Among other
        things, this legislation extends the expiration date of the Guaranty Law’s personal guaranty
        protection provisions from September 30, 2020 to March 31, 2021. This legislation will now be
        presented to the Mayor of the City of New York for his approval. The legislation will only be
        enacted as local law if it is adopted by one of the means available in Section 37(b) of the New
        York City Charter. We will inform the Court of any further developments concerning this
        legislation.

                                                                       Respectfully submitted,

                                                                              /s/

                                                                       Pamela A. Koplik
                                                                       Carlos Fernando Ugalde Alvarez
                                                                       Assistant Corporation Counsels


        cc:           Plaintiffs’ Counsel of Record (via ECF)
           Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 2 of 6




                                     Proposed Int. No. 2083-A

By Council Members Rivera, the Speaker (Council Member Johnson), Kallos, Rosenthal, Chin,
Powers, Rose and Louis

A Local Law to amend the administrative code of the city of New York, in relation to extending
temporary personal guaranty protection provisions for commercial tenants impacted by COVID-
19

Be it enacted by the Council as follows:

        Section 1. Declaration of legislative intent and findings. a. The council finds and declares

that:

        1. The city is in the midst of a local, state, and federally declared disaster emergency due

to a global pandemic. While the numbers increase daily, the 2019 novel coronavirus, or COVID-

19, has killed over 900,000 people worldwide, over 200,000 people in the United States, and

about 33,000 people in New York state. Within the city itself, about 243,000 people have been

infected with the disease and about 24,000 people have likely died because of it.

        2. Governments around the world, the country, and the state, including the city, have

taken drastic measures to limit the spread of COVID-19. While many of these measures appear

to have helped slow the progress of the disease, many have also contributed to a catastrophic

impact on the city’s economic and social livelihood.

        3. For example, as part of the effort to stop the spread of COVID-19, the governor in

March 2020 issued executive order numbers 202.3, 202.6, and 202.7. These orders, as

subsequently amended and extended through other executive orders, and interpreted through

guidance issued by the New York state departments of economic development and health,

effectively prohibited restaurants, bars, gyms, fitness centers, movie theaters, non-essential retail

stores, barbershops, hair salons, nail salons, tattoo or piercing parlors, and related personal care

services from operating with any indoor occupancy.

                                                 1
           Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 3 of 6




       4. These operational limitations, while necessary to combat the spread of a global

pandemic, have contributed to the severe economic damage suffered by the city. For example,

the most recently available labor statistics from the New York state department of labor relating

to the businesses subject to these orders indicate that:

       (a) The city lost 151,100 jobs in the food services and drinking places subsector from

February 2020 to July 2020, leaving employment in that subsector down 48.9% in July 2020

compared to July 2019. This includes a loss of 94,000 jobs in the full service restaurants industry

between February 2020 and July 2020, which left employment in that industry down 57.7% in

July 2020 compared to July 2019.

       (b) Within the retail trade sector, the city lost about 34,700 jobs from industries subject to

the above-described executive orders; this includes a combined loss of 29,300 jobs in the

clothing stores industry, the furniture and home furnishings stores subsector, and the sporting

goods, hobby, book, and music stores subsector between February 2020 and July 2020, which

left employment in those industries and subsectors down 49.5%, 38.5%, and 24.2%, respectively,

in July 2020 compared to July 2019.

       (c) Within the personal and laundry services subsector, which includes barbershops, hair

salons, and other personal care businesses, the city lost 22,800 jobs, leaving employment in that

subsector down 34.4% in July 2020 compared to July 2019.

       5. While businesses may be willing to weather the economic hardships imposed upon

them by governmental measures to combat COVID-19 by either staying open or temporarily

closing and later reopening, individual owners and other natural persons who personally

guarantee the financial obligations of these businesses face a different and more substantial risk

than losing revenue and profit. They risk losing their personal assets, including their possessions



                                                  2
           Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 4 of 6




and even their own homes, transforming a business loss into a devastating personal loss. This is

particularly a risk for small businesses, as the scale of the financial obligations of larger

businesses generally renders having a natural person guarantee those obligations impracticable.

        6. If these individual owners and natural persons are forced to close their businesses

permanently now or to suffer grave personal economic losses like the loss of a home, the

economic and social damage caused to the city will be greatly exacerbated and will be

significantly worse than if these businesses are able to temporarily close and return or, failing

that, to close later, gradually, and not all at once.

        7. For the foregoing reasons, the council passed, and the mayor signed, local law number

55 for the year 2020, which provides temporary protections to natural persons who personally

guarantee the financial obligations of businesses subject to the substantial occupancy limitations

imposed by the above-described executive orders issued by the governor. These protections are,

however, due to expire on September 30, 2020.

        8. As of September 30, 2020, these businesses will have been either prohibited from

operating with any indoor occupancy at all, or subject to significant indoor occupancy

restrictions, for over six months, and it is likely that such significant indoor occupancy

restrictions will continue for the foreseeable future as the so-called first wave of the COVID-19

crisis has not yet fully subsided and there is substantial risk of a second wave of the disease

beginning in the fall or winter of 2020, particularly as the city enters its normal flu season.

        9. Beginning on September 30, 2020, most of the businesses subject to the above-

described executive orders will be able to operate with at least minimal indoor occupancy.

Extending the duration of the personal liability protections contained within local law number 55

for the year 2020 by six months, as this local law does, is intended to provide these businesses a



                                                    3
          Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 5 of 6




reasonable recovery period with a duration that is comparable to the period of time that these

businesses were forced to close or operate with significant limitations on indoor occupancy and

thereby to provide them with an opportunity to not only survive but also to generate sufficient

revenues to defray owed financial obligations.

       10. As with local law number 55 for the year 2020 before it, this local law does not, nor is

it intended to, limit any other lawful remedies that a landlord may be able to seek against a

commercial tenant itself, such as bringing suit against that tenant for damages; collecting or

offsetting financial obligations by using the revenues, inventory, equipment, or other assets of

that tenant; or evicting or declining to renew the lease or rental agreement of that tenant.

       11. This local law also modifies the language of local law number 55 for the year 2020 to

clarify the council’s intent that its personal liability protections apply regardless of whether a

personal liability provision appears within a commercial lease or other rental agreement itself or

appears within a separate agreement relating to the same property.

       b. For the foregoing reasons, the council finds that it is necessary and appropriate to

extend the duration of the personal liability protections in local law number 55 for the year 2020.

       § 2. Section 22-1005 of the administrative code of the city of New York, as added by

local law number 55 for the year 2020, is amended to read as follows:

       § 22-1005. Personal liability provisions in commercial leases. A provision in a

commercial lease or other rental agreement involving real property located within the city, or

relating to such a lease or other rental agreement, that provides for one or more natural persons

who are not the tenant under such agreement to become, upon the occurrence of a default or

other event, wholly or partially personally liable for payment of rent, utility expenses or taxes

owed by the tenant under such agreement, or fees and charges relating to routine building



                                                  4
          Case 1:20-cv-05301-RA Document 68 Filed 09/23/20 Page 6 of 6




maintenance owed by the tenant under such agreement, shall not be enforceable against such

natural persons if the conditions of paragraph 1 and 2 are satisfied:

       1. The tenant satisfies the conditions of subparagraph (a), (b) or (c):

       (a) The tenant was required to cease serving patrons food or beverage for on-premises

consumption or to cease operation under executive order number 202.3 issued by the governor

on March 16, 2020;

       (b) The tenant was a non-essential retail establishment subject to in-person limitations

under guidance issued by the New York state department of economic development pursuant to

executive order number 202.6 issued by the governor on March 18, 2020; or

       (c) The tenant was required to close to members of the public under executive order

number 202.7 issued by the governor on March 19, 2020.

       2. The default or other event causing such natural persons to become wholly or partially

personally liable for such obligation occurred between March 7, 2020 and [September 30, 2020]

March 31, 2021, inclusive.

       § 3. The department of small business services, or another mayoral agency or office

designated by the mayor, shall conduct an information and outreach campaign to educate

commercial tenants affected by this local law about its protections.

       § 4. This local law takes effect immediately.




LS # 15881
9/15/2020 10:48PM




                                                 5
